Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153661(46)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DONALD J. RHODA Guardian/Conservator of                                                                   Joan L. Larsen,
  TREVOR RHODA, and TAMMIE WALKER,                                                                                    Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 153661
                                                                    COA: 321363
                                                                    Marquette CC: 13-051044-NI
  PETER E. O’DOVERO, INC. d/b/a
  MARQUETTE MOUNTAIN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 13,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2017
         d0327
                                                                               Clerk